Citation Nr: 1810393	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD) and as due to herbicide agent exposure.

3.  Entitlement to service connection for allergies, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for high cholesterol, to include as secondary to the service-connected diabetes mellitus, type II and/or PTSD and as due to herbicide agent exposure.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II and/or PTSD and as due to herbicide agent exposure.

7.  Entitlement to service connection for gum disease for compensation purposes, to include as due to herbicide agent exposure.

8.  Entitlement to service connection for skin rash in anal area, to include as due to herbicide agent exposure.

9.  Entitlement to service connection for a back disorder, to include as due to herbicide agent exposure.

10.  Entitlement to service connection for gout, to include as due to herbicide agent exposure.

11.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide agent exposure.

12.  Entitlement to a rating based on individual employability due to service-connected disabilities (TDIU) prior to October 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2017).

The Board observes that a June 2014 rating decision assigned a 100 percent rating to the service-connected PTSD effective October 22, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as the Veteran has not contended that a TDIU is warranted in addition to his 100 percent rating, the Board has characterized his claim for a TDIU as being prior to October 22, 2012.  

All of the issues except for service connection for tinnitus, high cholesterol, and gum disease being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred as a result of service.

2.  A high cholesterol level (or, hypercholesterolemia and/or hyperlipidemia) is not considered a disability for VA compensation purposes.

3.  Periodontal disease is not considered a disability for VA compensation purposes.
CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for high cholesterol, to include as secondary to the service-connected diabetes mellitus, type II and/or PTSD and as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for gum disease for compensation purposes, to include as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1110, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

I. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain disabilities, including tinnitus, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.

B. Tinnitus

In this case, in a July 2010 statement, the Veteran asserted that he has suffered from tinnitus since service.  A March 2010 VA audiology examination report contains a negative nexus opinion, while a February 2014 VA audiology examination report shows that the Veteran's tinnitus is a symptom of hearing loss, which is not service-connected.  Regardless of the examiners' opinions, the Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The record does not indicate that his assertions regarding the onset of his tinnitus are not credible.  Neither examiner appeared to take into account the Veteran's reports regarding onset.  Therefore, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for tinnitus.  This claim is thus granted in full.  38 U.S.C.A. § 5107(b).  

C. High cholesterol

In this case, the Board acknowledges the diagnosis of current high cholesterol; hyperlipidemia has been shown since July 2003, while a November 2008 record shows hypercholesterolemia.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007); see also Stedman's Medical Dictionary 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood).  In a January 2014 statement, the Veteran reported that his high cholesterol is due to diabetes mellitus, type II; service connection for that disability has already been granted.  The Veteran has not asserted that his high cholesterol is a symptom of any other chronic disability.  An abnormal cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

D. Gum disease

In this case, the Veteran has asserted that he has gum disease related to his military service.  See, e.g., June 2014 statement.  At a March 2014 VA dental and oral conditions examination, only periodontal disease was diagnosed.  The Veteran's service treatment records, as well as post-service records beginning in the 1990s dated through 2015, do not show impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  As the Veteran seeks service connection for periodontal disease, and periodontal disease can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes, the claim for service connection for periodontal disease for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for high cholesterol, , to include as secondary to the service-connected diabetes mellitus, type II and/or PTSD and as due to herbicide agent exposure, is denied.

Entitlement to service connection for gum disease for compensation purposes, to include as due to herbicide agent exposure, is denied.


REMAND

Regrettably, a remand is necessary for the remaining claims.  With regards to the Veteran's service-connection claims, he has asserted that such began in 1968 and are directly related to his military service, to include exposure to herbicide agents.  See, e.g., July 2009 and June 2014 statements.  He also asserted that some disorders are secondary to his service-connected diabetes mellitus, type II and/or PTSD.  See, e.g., July 2009 and March 2014 statements.  VA examinations with medical opinions regarding service connection on a direct basis have not been provided to the Veteran.  Regarding his secondary claims, a December 2008 VA diabetes mellitus examination indicates that his hypertension is not related to his diabetes, but no rationale was provided.  No other medical opinions have been obtained.  In light of the above, the Board concludes that a remand is necessary to provide the Veteran with a VA examination.

The Veteran's claim for entitlement to a TDIU prior to October 22, 2012, must also be remanded as it is intertwined with the service-connection issues being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the VA North Texas Healthcare System.

2.  Accord the Veteran a VA medical examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed hypertension; allergies; skin disorders, including an anal rash; erectile dysfunction; back disorder; gout; and an enlarged prostate.  (Multiple examinations may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed hypertension; allergies; skin disorders, including an anal rash; erectile dysfunction; back disorder; gout; and an enlarged prostate had their onset in service or are related to the Veteran's military service, to include his exposure to herbicide agents.  The examiner should consider the Veteran's report of having his claimed disorders since 1968.  If any of the listed disorders are not found to be present, this must be explained in the context of the record and the Veteran's subjective history.  A complete rationale should be given for all opinions and conclusions expressed.  

For the Veteran's hypertension and erectile dysfunction, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the hypertension and erectile dysfunction are caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II and/or PTSD.  If the hypertension and erectile dysfunction are found to have been aggravated by the service-connected diabetes mellitus, type II and/or PTSD, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


